Van Brunt, P. J.
I concur in the result. The note having been obtained by fraud, the plaintiff was bound to prove himself a bona fide holder for value. Harger v. Worrall, 69 N. Y. 370.
Daniels, J.
The evidence did not prove that the note had been received for value. -That seems to be a mistake in the statement of the case. And as it had been obtained by fraudulent representations, the action could not be maintained, without proof that the plaintiff had become a holder for value.
A new trial should be directed.